Citation Nr: 1314056	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  10-16 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama




THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for the residuals of a cold weather injury, bilateral lower extremities.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to October 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO rating decision.  

The Veteran testified at a hearing from the RO by way videoconference technology before the undersigned Veterans Law Judge in March 2013, and the transcript is of record.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal, such as the March 2013 hearing transcript.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for the residuals of cold weather injury, bilateral lower extremities and for PTSD are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The currently demonstrated constant bilateral tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during his period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by constant bilateral tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes obtaining a medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Id.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that his current constant bilateral tinnitus is the result of noise exposure that he endured in service.

At a VA outpatient audiology assessment in February 2006, the Veteran reported a long history of bilateral constant tinnitus due to noise exposure in active service.  

Upon VA audiology examination in December 2007 for both hearing loss and tinnitus, the VA examiner found that it was at least as likely as not that the Veteran's hearing loss was due to military noise exposure.  

With respect to tinnitus, the examiner noted that the Veteran gave an approximate date of onset of 20 to 30 years ago (although the Veteran could not remember a specific instance when tinnitus began).  

Based on these facts, the examiner concluded that the cause of tinnitus could not be determined with certainty, but given the Veteran's reported approximate date of onset, it was less likely as not that the tinnitus is due to noise exposure in the military.  

The Board notes that the Veteran is competent to describe being exposed to loud noise, such as that caused by weapons or explosions.  He is competent to describe observable symptoms such as ringing in the ears and decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not is due to the established exposure to harmful noise levels during service.  

The December 2007 VA examiner based her opinion on the fact that the Veteran reported an approximate date of onset of 20 to 30 years ago, although he specifically indicated that he could not remember.  She also was unable to provide an opinion as to the cause of tinnitus as she stated that the cause was uncertain.  

Given the fact that the Veteran's statements regarding his tinnitus are competent and credible and that tinnitus is a symptom of hearing loss that is already service-connected (80 percent disabling) in this case, the Board finds the evidence to weigh in the Veteran's favor.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that further development is necessary for the remaining matters on appeal.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran underwent a VA psychiatric examination in February 2012.  The examiner noted that the Veteran's reported stressor was adequate to support a PTSD diagnosis and indicated that the stressor was related to his fear of hostile military or terrorist activity.  Yet, the examiner concluded that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) requirements for a PTSD diagnosis.  

At the March 2013 hearing, the Veteran's representative argued that the Veteran's loss of hearing might have had a negative impact on the Veteran's VA examination as the Veteran did not clearly understand the questions presented to him.  Thus, a new examination is necessary.

With regards to the issue of residuals of a cold injury sustained in service, the Veteran testified that he was exposed to extreme cold weather in Korea from 1951 to 1952.  The Veteran stated that he noticed the cold weather injury in his lower extremities beginning in November 1952, as he felt tingling and a light throbbing going up from his feet to his knees.  

The Veteran's wife of over 50 years also testified that she witnessed the Veteran suffering from such problems during the course of their marriage and indicated that he sought treatment for these problems.  The Veteran first sought private treatment in 1996.

Private treatment records indicate that the Veteran has peripheral edema and neuropathy of his lower extremities.  

The Veteran underwent a February 2012 VA examination for cold injury residuals.  The examiner performed necessary tests and found that the Veteran had conditions and symptoms resulting from a cold injury in service, such as numbness of the extremities, swelling, pain, and poor circulation, and that such residuals had a functional impact upon his life.  Yet, the examiner did not identify a diagnosis nor did she provide an etiological opinion.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, a new psychiatric examination is in order to determine any and all psychiatric disabilities, to include PTSD.  Additionally, the Board finds that a new examination and medical opinion is necessary to determine the nature and etiology of the Veteran's residuals of an in-service cold injury.  

Lastly, the Board notes that VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  However, the Veteran has not been provided the revised provisions of 38 C.F.R. § 3.304(f).  

Therefore, upon remand, the Veteran should be notified of the amended regulation, and the claim should be considered under those provisions.  

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take appropriate action to contact the Veteran in order to have him provide information referable to any treatment rendered to him for the claimed PTSD or other mental health disorders and the residuals of his cold weather injury (lower extremities).  Copies on all outstanding medical records should be obtained and associated with claims file. 

This should include obtaining copies of any outstanding VA treatment records.

All attempts to secure this evidence must be documented in the claims file.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.  

2.  The RO then should have the Veteran scheduled for a VA examination in order to reassess whether or not the Veteran meets the DSM-IV critieria for PTSD or has another psychiatric disability (other than PTSD).

The examiner should list all psychiatric disabilities (including PTSD) diagnosed on examination.  For any psychiatric disability (other than PTSD) diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise due to an event or incident of the Veteran's period of active duty. 

For any PTSD diagnosed on examination, the examiner must identify the stressor(s) which serve as the basis for the PTSD diagnosis, to include the Veteran's report of witnessing the death of a Korean soldier in a combat environment.  A report of the examination should be prepared and associated with the Veteran's claims folder.

The RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

The examiner should be aware that the Veteran has extreme difficulty with hearing (service-connected 80 percent for bilateral hearing loss) and should ensure that the Veteran heard and understood all questions posed during the examination.

3.  The RO also should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed residuals of a cold injury of the lower extremities.

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The rationale for all opinions expressed must be provided.  

After reviewing the entire record, the examiner should perform an examination of the lower extremities and provide a medical opinion as to whether it is at least as likely as not that the residuals of a cold weather injury, to include conditions such as peripheral edema and neuropathy in the lower extremities, is due to an event or incident of the Veteran's active service, to include the conceded fact of exposure to cold weather during his tour of duty in the Korean War.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of the all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


